IN THE COURT OF APPEALS OF MARYLAND



               No.47


       September Term, 2013



          JAMES LAMBERT


               v.


         STATE OF MARYLAND




    Barbera, C.J.
    Harrell
    Battaglia
    Greene
    Adkins
    McDonald
    Cathell, Dale R. (Retired,
              Specially Assigned),

                       JJ.




          PER CURIAM ORDER




     Filed: January 13, 2014
JAMES LAMBERT                 *     IN THE

                              *     COURT OF APPEALS

          v.                  *     OF MARYLAND

                              *     No. 47

STATE OF MARYLAND             *     September Term, 2013



                     PER CURIAM ORDER

     The petition for writ of certiorari in the above-entitled case

having been granted and argued, it is this 13th day of January,

2014,

     ORDERED, by the Court of Appeals of Maryland, that the writ of

certiorari be, and it is hereby, dismissed as moot.




                                     /s/ Mary Ellen Barbera
                                           Chief Judge